                Case 2:19-mj-00215-SMD Document 1 Filed 07/12/19 Page 1 of 10



       UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF ALABAMA

IN THE MATTER OF THE SEIZURE OF:                            APPLICATION AND AFFIDAVIT
                                                            FOR SEIZURE WARRANT
2018 JEEP CHEROKEE LATITUDE
TECH CONNECT FWD VIN:
1CPJLCB6JD621473, WITH ALL                                  CASE NUMBER:al         91.4,i
APPURTENANCES AND ATTACHMENTS
THEREON




I, MARCUS L. SHUMACK,being duly sworn, depose and say:

I am a Senior Special Agent with the United States Secret Service (USS), and have reason to believe that there
is now certain property which is subject to forfeiture to the United States, namely:

  a 2018 Jeep Cherokee Latitude Tech Connect FWD, VN: 1CPJLCB6JD621473, with all appurtenances and
  attachments thereon,

  which is subject to seizure and forfeiture to the United States pursuant to Title 18, United States Code,
  Section 981(b) and Title 21, United States Code, Section 853(f), as property which constitutes or is derived
  from proceeds traceable to violations of Title 18, United States Code, Section 1344(Bank Fraud).




Continued on the attached sheet and made a part hereof.            X Yes




                                                                         Sign     e of Affiant
Sworn to before me, and subscribed in my presence


July 11, 2019
 Date                                              at     Montgpmerr--A-1-abama,
                                                          City-and St te
STEPHEN M. DOYLE
United States Maaistrate Juhe
Name and Title of Judicial Officer
                                                         Signature orJudic-i'rOfficer
       Case 2:19-mj-00215-SMD Document 1 Filed 07/12/19 Page 2 of 10




                          IN THE UNITED SATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA


IN THE MATTER OF THE SEIZURE OF:
                                                             Case No.: 41:1901:1 4115-SM)
2018 JEEP GRAND CHEROKEE ALTITUDE 4x2,
VIN: 1C4RJEAG4JC391957 WITH ALL
APPURTENANCES AND ATTACHMENTS
THERON

2018 JEEP CHEROKEE LATITUDE TECH CONNECT
FWD, VIN: 1C4PJLCB6JD621473, WITH ALL
APPURTENANCES AND ATTACHMENTS
THERON

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEIZURE WARRANT

        I, Marcus L. Shumack, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.     I am a Senior Special Agent with the United States Secret Service, and have been

a Special Agent since 2000. I am currently assigned to the U.S. Secret Service, Montgomery

Resident Office. I investigate violations offederal criminal laws, including 18 U.S.C. §§ 371,875,

1028, 1028A, 1029, 1030, 1341, 1343, 1344, 1349, 1832, and 1956. I have participated in a variety

of fraud-related investigations, ranging from simple, single-party investigations to complex

conspiracies. Pursuant to 18 U.S.C. § 3056, I am authorized to investigate this matter, obtain

search and seizure warrants, and make arrests. Being duly sworn, I depose and state that the

information presented in this affidavit is true and correct to the best of my knowledge and belief

       2.      This affidavit contains facts from which the Court may find probable cause for the

issuance of a seizure warrant. Based on the facts and circumstances set forth, I submit there is

probable cause to believe that the vehicle described below is subject to civil and criminal seizure
       Case 2:19-mj-00215-SMD Document 1 Filed 07/12/19 Page 3 of 10




and forfeiture, as property constituting or traceable to proceeds of bank fraud in violation of 18

U.S.C. § 1344.

        3.     This affidavit is not intended to include every fact or matter observed by me or

known by law enforcement concerning this investigation. The information is based on my personal

observations during the course of my investigation, information conveyed to me by other law-

enforcement officials, and my review of records, documents, and other physical evidence obtained

during this investigation.

        4.     I am currently conducting an investigation that is focusing on Montreal Holley and

his unauthorized use of a Regions Bank customer account.

                                 PROPERTY TO BE SEIZED

       5.      This affidavit is made to obtain a seizure warrant for the following properties:

               2018 Jeep Grand Cherokee Altitude 4X2, VIN 1C4RJEAG4JC391957;
               2018 Jeep Cherokee Latitude Tech Connect FWD,
               VIN:1C4PJLCB6JD621473

                              LEGAL AUTHORITY TO SEIZE

       6.      Based on my experience and the information contained in the subsequent

paragraphs, I have probable cause to believe the personal property described in paragraph five (5)

is subject to forfeiture to the United States pursuant to 18 U.S.C. § 981 and 18 U.S.C. § 982,

because the property constitutes or is derived from proceeds traceable to a violation of 18 U.S.C.

§ 1344(Bank Fraud).

       7.      A person commits bank fraud, pursuant to 18 U.S.C. § 1344, if they have devised

or are intending to devise any scheme or artifice to obtain the monies, funds, credits, assets,

securities, or other property owned by, or under the custody and control of, a financial




                                                2
          Case 2:19-mj-00215-SMD Document 1 Filed 07/12/19 Page 4 of 10




institution, by means of false or fraudulent pretenses, presentations, or promises, for the

purpose of executing such scheme or artifice.

          8.    18 U.S.C. § 981(a)(1)(C) provides for the civil forfeiture of any property, which

constitutes or is derived from proceeds traceable to a violation of any offense constituting

"specified unlawful activity," or a conspiracy to commit such offense. 18 U.S.C. §§ 1956(c)(7)

and 1960(1) define both bank fraud and wire fraud as a "specified unlawful activity" under Section

981(a)(1)(C). 18 U.S.C. § 981(a)(1)(D) provides for the civil forfeiture of any property, which is

traceable to the gross receipts obtained, directly or indirectly, from a violation of wire fraud, where

the violation involves fraud affecting a financial institution. 18 U.S.C. § 982(a)(2) provides for

the criminal forfeiture of any property constituting, or derived from, proceeds the defendant

obtained directly or indirectly, as the result of wire and bank fraud affecting a financial institution.

          9.    Additionally, based on my training, I know that property subject to forfeiture is

subject to civil seizure pursuant to 18 U.S.C. § 981(b) and criminal seizure under 21 U.S.C. §

853(f).

                                         JURISDICTION

          10.   This Court has jurisdiction to issue the requested warrant because it is "a court of

competent jurisdiction" as defined by 18 U.S.C. § 2711 and authorized pursuant to 18 U.S.C. §§

2703(a),(b)(1)(A), and (c)(1)(A). Specifically, the Court is a District Court of the United States

that has jurisdiction over the offense being investigated.

          11.   1 8 U.S.C.§ 981(b)(3) provides that warrants rnay be executed in any district in

which the property is found.




                                                  3
       Case 2:19-mj-00215-SMD Document 1 Filed 07/12/19 Page 5 of 10




                             PROBABLE CAUSE FOR SEIZURE

        12.    On December 20, 2018, Regions Investigator Chris Hudgins contacted your affiant

regarding two investigations into Montreal Holley (hereafter "Holley"), a local Branch Manager

for Regions Bank, for possible embezzlement of approximately $313,448.83 from now-deceased

Regions Bank customer Ellen Conley (hereafter "Conley"). Based on my review of the records

and other evidence obtained in this investigation, I submit that there is probable cause to believe

that, Holley, knowingly and fraudulently used funds from Conley's bank account to pay-off

automobile loans for himself and a friend, Dominque Kelly.

       a)      Online transfer to Ally Bank in the amount of $37,081.19 to pay off loan
               number 673-9279-08732 in the name of Montreal Holly and Langston Holly
               secured by a 2018 Jeep     Grand     Cherokee    Altitude   4X2, VIN
               1C4RJEAG4JC391957;

       13.     On December 21, 2018, during a post-Miranda interview with Investigator

Hudgins and me, Holley related that he and Conley talked about his life and that he told her he

had a few debts. Holley said Conley told him he was doing the work of a CPA and should be

paid commensurate to that role. According to Holley, he told Conley he was just trying to help

her. Holley said Conley told him,"What is mine is yours." Holley said he initially refused

Conley because it was a conflict of interest. Holley claimed he verified everything - transfers and

payments - with her verbally. He also claims she told him to "take what he needs."

       14.     Holley stated that he paid off his car for approximately $37,000.00. He said his car

is a Jeep Grand Cherokee Altitude Edition. Holley claimed to have Conley's verbal permission

and that Conley's nurses would have witnessed all of his conversations with Conley.

       15.    In response to a subpoena, Ally 13ank documentation showed a payment of

$37,081.19 being received on November 20, 2018, from Regions Bank account number

124153087, in the name of Conley to pay off loan number 673-9279-08732. The Ioan application


                                                4
       Case 2:19-mj-00215-SMD Document 1 Filed 07/12/19 Page 6 of 10




shows Langston Holley as the primary applicant with Montreal Holley as the co-applicant. The

loan was to purchase a 2018 Jeep Grand Cherokee Altitude 4X2, VIN: 1C4RJEAG4JC391957.

The certificate of title reflects Langston Holley or Montreal Holley. The purchase date was May

31, 2018. In an earlier interview, Holley stated that Langston Holley was his grandfather.

        16.    On January 07, 16, 17 and 18th, 2019, I interviewed Rosalyn Cabble (hereafter

"Cabble") and four Certified Nursing Assistants (CNAs). None ever recalled Conley giving

permission to anyone to access her funds for anything other than her care. All agreed that Conley

was fair, businesslike, and did not involve herself in other people's personal affairs.

        17.    On January 17, 2019, I interviewed CNA Latrisha Smith (hereafter "Smith") by

telephone. Smith said Conley never talked about Holley. Smith said Conley's caregiver, Cabble,

handled all of Conley's medical needs and grocery shopping. She further stated said Conley was

very particular about money and would require Cabble to show her detailed receipts of money

being spent. Conley would also question Cabble about items bought.

       18.     Smith said that Conley was sleeping and generally unresponsive from December

14,_2018, until her death on December 20, 2018.

       19.     On January 7, 2019,Investigator Hudgins and I interviewed CNA Stephanie Toney

(hereafter "Toney") at her residence. Toney said she worked as a Certified Nursing Assistant for

Conley from October, 2018, until her death on December 20, 2018. Toney said she was recruited

to work from 7:00 a.m. to 3:00 p.m., Monday through Friday. She said she worked most of those

days, except for an occasional day off to handle personal business.

       20.     Toney stated she was present on numerous occasions when Holley came to

Conley's house. Toney estimated Holley came once a week.




                                                 5
       Case 2:19-mj-00215-SMD Document 1 Filed 07/12/19 Page 7 of 10




        21.     Toney stated that Conley would call the bank and have checks written. Toney

stated that early on, Cabble would write checks and Conley would sign them. Toney said that she

heard Conley say that she only Iikes one person in her finances. Toney also said she overheard

conversations about some bills being taken out ofthe account directly, and that Conley would need

someone to manage her accounts.

        22.     Toney said she saw and heard Cabble call Holley, put the phone on speaker, and

tell Holley what amounts to make the checks for. She said Holley would show up at Conley's

residence with the checks in an envelope. Toney said she heard Holley tell Conley that she would

need someone over her accounts, and she heard Conley respond saying that she wanted Cabble to

be added to the account to pay bills. Toney estimated this occurred sometime after or around

Thanksgiving.

        b)      Purchase of cashier's check made payable to Chrysler Capital in the amount
                of $23,237.24 to pay off loan number 21062521 in the name of Joseph B.
                Kelly secured by a 2018 Jeep Cherokee Latitude Tech Connect FWD,VIN:
                1C4PJLCB6JD621473;

       23.      Holley stated that he printed a cashier's check for approximately $25,000 at the

request of Conley on December 3, 2018. Holley said Conley wanted the check made payable to

Chrysler Capital, that Conley provided the account number and the amount of the check, but that

he did not know what that payment was for. Holley said he sent the cashier's check per Conley's

instructions.

       24.      On February 5, 2019 I received the results of the cashier's check made payable to

Chrysler Capital. This check was used to pay off loan number 21062521 in the name of Joseph B.

Kelly (hereafter J. Kelly). The loan was paid off on December 6, 2018, in the amount of

$23,237.24. The loan was used to finance a 2018 Jeep Cherokee Latitude Tech Connect FWD,

VIN: 1 C4PJLCB6JD611473.


                                                6
       Case 2:19-mj-00215-SMD Document 1 Filed 07/12/19 Page 8 of 10




        25.     On February 12, 2019, I interviewed Gage McGrath, General Sales Manager for

Brewbaker Motors, concerning the sales transaction information provided to me by Chrysler

Capital. In an earlier interview, Holley denied any knowledge ofthe purpose ofthe cashier's check

sent to Chrysler Capital on behalf of J. Kelly. I displayed the sales transaction sheet to Mr.

McGrath. He reviewed the transaction, and stated Brewbaker Motors had previously employed

Holley and that Holley was the salesperson for the transaction.

       26.     On February 15, 2019, I interviewed J. Kelly concerning his purchase of the 2018

Jeep Latitude. He said he was not present during any ofthe transactions and had nothing to do with

the purchase of the vehicle. He said his daughter, Dominique Kelly (hereafter "D. Kelly"), bought

the car and he gave her permission to sign the paperwork in his name. He said his daughter needed

a car and he was glad to help her out.

       27.     J. Kelly said he made several payments in the approximate amount of $350. J.

Kelly said he stopped making payments because D. Kelly's fiancé, Montreal Holley, told him that

he [Holley] was going to pay off the loan. J. Kelly said he looked at the account and saw that a

check had been received paying off the loan. J. Kelly said that it was his understanding that Holley

was well to do and had been a professional basketball player.

       28.     On February 20, 2019, I interviewed D. Kelly at the Montgomery Resident Office.

She stated she was in an "on-off' relationship with Holley. She said they had been together for

about a year, but she had cheated on him in January, 2018. She stated this made him angry and

had precipitated a breakup although they remained friendly.

       29.     D. Kelly said her parents offered to buy her a new car for her graduation from Troy

University, so she went to Brewbaker Motors in February, 2018, and used Holley's Friends and

Family Discount to purchase a 2018 Jeep Latitude. She said her father authorized her to use his



                                                 7
       Case 2:19-mj-00215-SMD Document 1 Filed 07/12/19 Page 9 of 10




information to buy the car and that her father was making the payments while she was in graduate

school.

          30.   D. Kelly's father, J. Kelly, called her and said that Holley had contacted him and

said he wanted to pay off the loan on her car. She said she did not want this, but since her father

was making the payments, it was between him and Holley.

        31.     On March 12, 2019, I reviewed Conley's bank statements. June 23 - December

21, 2018. I noted that the mailing address on both main accounts was changed from Conley's

home address at 3321 Rosa L. Parks Ave, Montgomery, Alabama 36105 to the Regions Bank

branch where Holley worked located at 3720 Norman Bridge Road, Montgomery, Alabama 36105.

This change occurred between September 2018 and November 2018,just prior to the time period

during which the pay-offs for the two Jeeps were made. Based on my personal experience and

training, I know that suspects will often change the address of bank accounts to prevent the owner

from discovering fraudulent transactions.

                                         CONCLUSION

       Based on the evidence obtained in this investigation, I believe Holley knowingly and

intentionally fraudulently obtained cash from the accounts of Conley, then used that cash to

purchase, and to maintain the property identified in paragraph 5. Therefore, the property is subject

to seizure and forfeiture to the United States pursuant to 18 U.S.C. §§ 981(b), 982 and 21 U.S.C.

§ 853(f) because the property constitutes proceeds traceable to violations of 18 U.S.C. § 1344. I

request that the Court issue the proposed seizure warrant because there is probable cause to believe

violations of 18 U.S.C. § 1344(Bank Fraud) have occurred in the Middle District of Alabama.




                                                 8
     Case 2:19-mj-00215-SMD Document 1 Filed 07/12/19 Page 10 of 10




                                         Senior Special Agent
                                         United States Secret Service



Subscribed and sworn before me on
July 11, 20



STEP        OYL
UNITED STATES   GISTRATE JUDGE




                                    9
